Case: 13-14204    Date Filed: 03/21/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-14204
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:94-cr-00166-RBD-KRS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LUTHER LEROY WOODS,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (March 21, 2014)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      Craig L. Crawford, appointed counsel for Luther Leroy Woods in this

appeal, has moved to withdraw from further representation of the appellant and has
              Case: 13-14204     Date Filed: 03/21/2014   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the judgment revoking Woods’s supervised release and his

resulting sentence are AFFIRMED.




                                         2